There is much force in defendant's contention that the proceedings under the workmen's compensation act are resadjudicata and may not be collaterally attacked as is sought to be done in the instant case. In Lumbermen's Mutual Casualty Co.
v. Bissell, 220 Mich. 352 (28 A.L.R. 874), this court held that the doctrine of res adjudicata was applicable to the award of the (then) board like the award of arbitrators as well as to judgments and decrees in judicial proceedings. Such award like awards of arbitrators may be set aside for fraud. Smith v.Port Huron Gas  Electric Co., 217 Mich. 519. But there is no fraud alleged here. If the doctrine of res adjudicata is applicable, and we think it is, it is difficult to perceive what jurisdiction a court of equity has, in the absence of fraud, *Page 584 
to weigh and consider the sufficiency of the evidence taken in that proceeding, and then determine whether the commission correctly applied the applicable law to the facts found. But we have again read the testimony taken before the deputy commissioner, and reach the same conclusion we did when we originally decided the matter that there was testimony in the case supporting the findings of the commission and that the commission correctly applied the law; in other words there was testimony that deceased was an employee of plaintiff and that his accidental death arose out of and in the course of his employment.
Passing the fact that the constitutional question was not raised until the application was made for a rehearing and is here raised collaterally, we are persuaded that it is not well founded. In Mackin v. Detroit-Timkin Axle Co., 187 Mich. 8, this court had before it the constitutionality of the act. In that case, as here, it was urged that judicial power was given the board. After considering the question at length, it was said:
"We conclude that the industrial accident board is a ministerial and administrative body with incidentalquasi-judicial powers, exercised by consent of those electing to be governed by the act, not vested with powers or duties in violation of constitutional limitations."
While the act of this State has not been before the United States Supreme Court, that court has overruled objections on constitutional grounds to similar acts of our sister States.Jeffrey Manfg. Co. v Blagg (Ohio), 235 U.S. 571
(35 Sup. Ct. 167); New York Cent. R. Co. v. White (N.Y.), 243 U.S. 188
(37 Sup. Ct. 247, L.R.A. 1917D, 1, Ann. Cas. 1917D, 629); Hawkins
v. Bleakly (Iowa), 243 U.S. 210 (37 Sup. Ct. 255, Ann. Cas. 1917D, 637); Arizona Employers' Liability Cases (Ariz.),250 U.S. 400 (39 Sup. Ct. 553, 6 A.L.R. 1537); Middleton v.Texas Power  *Page 585 Light Co. (Texas), 249 U.S. 152 (39 Sup. Ct. 227); CudahyPacking Co. v. Parramore (Utah), 263 U.S. 418 (44 Sup. Ct. 153, 30 A.L.R. 532); Madera Sugar Pine Co. v. Industrial AccidentCommission (Cal.), 262 U.S. 499 (43 Sup. Ct. 604); MountainTimber Co. v. Washington (Wash.), 243 U.S. 219
(37 Sup. Ct. 260, Ann. Cas. 1917D, 642).
There has been no failure of due process. Plaintiff has, had its day in court. It has submitted to this court on its application for a writ of certiorari all its claims requiring judicial determination, and this court has judicially determined that its claims were without merit. It has been heard upon all its claims requiring judicial consideration by this court, the court of last resort in the judicial system of the State. The fact that we disposed of the case on plaintiff's own showing without hearing the other side does not deprive the proceedings of their judicial character.
But a complete answer to plaintiff's assault on the validity of the act lies in the fact that plaintiff has accepted its provisions and has had the benefit of them. By accepting its benefits it is estopped to deny its validity. People, ex rel.Ostapow, v. Casualty Co., 222 Mich. 296, and authorities there cited. In the recent case of Booth Fisheries Co. v. IndustrialCommission, 271 U.S. 208 (46 Sup. Ct. 491), it was said by Chief Justice Taft, speaking for the court:
"It is argued that the employer in a suit for compensation under the act is entitled under the Fourteenth Amendment to his day in court, and that he does not secure it unless he may submit to a court the question of the preponderance of the evidence on the issues raised.
"A complete answer to this claim is found in the elective or voluntary character of the Wisconsin compensation act. * * * If the employer elects not to accept the provisions of the compensation act, he is *Page 586 
not bound to respond in a proceeding before the industrial commission under the act, but may await a suit for damages for injuries or wrongful death by the person claiming recovery therefor, and make his defense at law before a court in which the issues of fact and law are to be tried by jury. In view of such an opportunity for choice, the employer who elects to accept the law may not complain that, in the plan for assessing the employer's compensation for injury sustained, there is no particular form of judicial review. This is clearly settled by the decision of this court in Hawkins v. Bleakly, 243 U.S. 210,216 (37 Sup. Ct. 255, Ann. Cas. 1917D, 637).
"More than this, the employer in this case having elected to accept the provisions of the law, and such benefits and immunities as it gives, may not escape its burdens by asserting that it is unconstitutional. The election is a waiver and estops such complaint. Daniels v. Tearney, 102 U.S. 415; GrandRapids, etc., R. Co. v. Osborn, 193 U.S. 17 (24 Sup. Ct. 310)."
Plaintiff accepted the provisions of the act. We attach no importance to the fact that the commission in preparing the blank provided for a statement of the number of employees and their place and character of employment. Under the provisions of the act as amended by Act No. 64, Pub. Acts 1919, pt. 1, § 6 (Comp. Laws Supp. 1922, § 5428), the acceptance included all employees in all its business, and such is the language of the acceptance.
The decree dismissing plaintiff's bill will be affirmed, with costs.
SHARPE, C.J., and BIRD, SNOW, STEERE, WIEST, CLARK, and McDONALD, JJ., concurred. *Page 587